  Case 19-11039-BFK                     Doc 6 Filed 04/04/19 Entered 04/05/19 00:30:12                                   Desc Imaged
                                             Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Michael Van Le                                                    Social Security number or ITIN        xxx−xx−9104
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 4/1/19
Case number:          19−11039−BFK


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Michael Van Le

2.     All other names used in the
       last 8 years

3.     Address                               229 SilverLeaf Drive
                                             Sterling, VA 20164

4.     Debtor's attorney                     Ronald J. Aiani                                        Contact phone (540) 347−5295
       Name and address                      86 East Lee St.                                        Email: raiani@aianilaw.com
                                             Warrenton, VA 20186−3328

5.     Bankruptcy trustee                    Janet M. Meiburger                                     Contact phone 703−556−9404
       Name and address                      The Meiburger Law Firm, P.C.                           Email: trustee@meiburgerlaw.com
                                             1493 Chain Bridge Road, Suite 201
                                             McLean, VA 22101−5726
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 19-11039-BFK                      Doc 6 Filed 04/04/19 Entered 04/05/19 00:30:12                                  Desc Imaged
                                              Certificate of Notice Page 2 of 5
Debtor Michael Van Le                                                                                         Case number 19−11039−BFK


6. Bankruptcy clerk's office                     200 South Washington Street                            For the Court:
                                                 Alexandria, VA 22314
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: April 2, 2019
    www.pacer.gov.                         Contact phone 703−258−1200
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          May 9, 2019 at 11:00 AM                                Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         1725 Duke Street, Suite 520,
    questioned under oath. In a joint case,                                                             Alexandria, VA 22314
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: July 8, 2019
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 19-11039-BFK                   Doc 6 Filed 04/04/19 Entered 04/05/19 00:30:12                                      Desc Imaged
                                           Certificate of Notice Page 3 of 5
Debtor Michael Van Le                                                                                          Case number 19−11039−BFK


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of December 16, 2013, for payment of fees and services.
    Alexandria Case and                Payment may be made by non−debtor's check, money order, cashier's check made payable
    Adversary Filing and               to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's credit card.
    Miscellaneous Requests
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline            page 3
      Case 19-11039-BFK         Doc 6 Filed 04/04/19 Entered 04/05/19 00:30:12                Desc Imaged
                                     Certificate of Notice Page 4 of 5
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                 Case No. 19-11039-BFK
Michael Van Le                                                                         Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0422-9          User: palaciosl              Page 1 of 2                   Date Rcvd: Apr 02, 2019
                              Form ID: 309A                Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 04, 2019.
db             +Michael Van Le,   229 SilverLeaf Drive,    Sterling, VA 20164-2848
cr              Treasurer, County of Loudoun, Virginia,    Attention: Collections/Bankrupty Div.,
                 P O Box 347 (MSC #31),    Leesburg, VA 20178-0347
14792940       +Atlantic Broadband,    43920 Airport View Drive,    Hollywood, MD 20636-3105
14792941       +Belfor Property Restoration,    21300 Ridgetop Circle,    Suite 150,    Sterling, VA 20166-8531
14792942        Burt & Assocs.,   1701 S. Main Street,    Dallas, TX 75261-0000
14792944        Comptroller of Maryland,    Revenue Admin Division,    110 Carroll Street,
                 Annapolis, MD 21411-0001
14792945       #Credit Control, LLC,    P.O. Box 34111,   Memphis, TN 38184-0111
14792948       +Friedman & Assocs.,    100 Owings Court,   Suite 4,    Reisterstown, MD 21136-3048
14792949       +GTR Washington Commercial Bank,    1 Research Ct,    Suite 400,    Rockville, MD 20850-6222
14792950       +Industrial Security Integrator,    250 Exchange Place,    Suite E,    Herndon, VA 20170-4890
14792952       +Leesburg Sterling Family Pract,    44084 Riverside Parkway,     Suite 300,
                 Leesburg, VA 20176-5102
14792953       +Loudoun Medical Group,    224 D Cornwall St., NW Ste 403,    Leesburg, VA 20176-2704
14792958       +Regus,   20130 Lakeview Center Plaza,    Suite 400,    Ashburn, VA 20147-5905
14792959       +ReliaTrust Technologies, Inc.,    229 SilverLeaf Drive,    Sterling, VA 20164-2848
14792960       +SMECO,   1725 I Street N.W., 10th Floor,    Washington, DC 20006-2428
14792961       +Specialized Loan Servicing/SLS,    Attn: Bankruptcy Dept,     8742 Lucent Blvd #300,
                 Highlands Ranch, CO 80129-2386
14792964       +Treasurer of Loudoun County,    Attn: H. Roger Zurn, Jr.,     P.O. Box 1000,
                 Leesburg, VA 20177-1000
14793658        Treasurer, County of Loudoun, Virginia,    Attention: Collections/Bankruptcy Div.,
                 P O BOX 347 (MSC #31),    Leesburg, Virginia 20178-0347
14792965       +Tri-County Serv. Bureau, Inc.,    P.O. Box 639,   Hollywood, MD 20636-0639

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: raiani@aianilaw.com Apr 03 2019 03:54:50      Ronald J. Aiani,    86 East Lee St.,
                 Warrenton, VA 20186-3328
tr              EDI: BJMMEIBURGER.COM Apr 03 2019 07:38:00      Janet M. Meiburger,
                 The Meiburger Law Firm, P.C.,    1493 Chain Bridge Road, Suite 201,    McLean, VA 22101-5726
14792939       +EDI: AMSHER.COM Apr 03 2019 07:38:00      AmSher Collection Servs, Inc.,
                 4524 Southlake Parkway,   Suite 15,    Birmingham, AL 35244-3271
14792943       +EDI: CAPITALONE.COM Apr 03 2019 07:38:00      Capital One,   Attn: Bankruptcy,     Po Box 30285,
                 Salt Lake City, UT 84130-0285
14792946       +EDI: RCSFNBMARIN.COM Apr 03 2019 07:38:00      Credit One Bank,   Attn: Bankruptcy Department,
                 Po Box 98873,   Las Vegas, NV 89193-8873
14792947       +EDI: FSAE.COM Apr 03 2019 07:38:00      Firstsource Advantage, LLC,    205 Bryant Woods South,
                 Amherst, NY 14228-3609
14792951        EDI: IRS.COM Apr 03 2019 07:38:00      Internal Revenue Service,    P.O. Box 7346,
                 Philadelphia, PA 19101-7346
14792955        E-mail/Text: camanagement@mtb.com Apr 03 2019 03:55:44      M&T Bank,    P.O. Box 1056,
                 Buffalo, NY 14240-1056
14792956        E-mail/Text: camanagement@mtb.com Apr 03 2019 03:55:44      M&T Bank,    P.O. Box 1345,
                 Buffalo, NY 14240-0000
14792954        E-mail/Text: camanagement@mtb.com Apr 03 2019 03:55:44      M&T Bank,    P.O. Box 62085,
                 Baltimore, MD 21264-0000
14792957       +E-mail/Text: bnc@nordstrom.com Apr 03 2019 03:55:28      Nordstrom FSB,    Attn: Bankruptcy,
                 Po Box 6555,   Englewood, CO 80155-6555
14792962        EDI: STF1.COM Apr 03 2019 07:38:00      SunTrust Bank,   P.O. Box 26150,
                 Richmond, VA 23260-6150
14792963        EDI: AISTMBL.COM Apr 03 2019 07:38:00      T-Mobile,   P.O. Box 21367,    Tampa, FL 33622-1367
                                                                                              TOTAL: 13

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14792966     ##+United Healthcare,   5901 Lincoln Dr,   Minneapolis, MN 55436-1611
                                                                                              TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.    Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
       Case 19-11039-BFK               Doc 6 Filed 04/04/19 Entered 04/05/19 00:30:12                               Desc Imaged
                                            Certificate of Notice Page 5 of 5


District/off: 0422-9                  User: palaciosl                    Page 2 of 2                          Date Rcvd: Apr 02, 2019
                                      Form ID: 309A                      Total Noticed: 32


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 04, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 2, 2019 at the address(es) listed below:
              Janet M. Meiburger    trustee@meiburgerlaw.com, VA41@ecfcbis.com
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
              Ronald J. Aiani    on behalf of Debtor Michael Van Le raiani@aianilaw.com, sbaughan@aianilaw.com
                                                                                            TOTAL: 3
